OPPENHEIMER REVENUE WEIGHTED ETF TRUST OPPENHEIMER LARGE CAP REVENUE ETF Supplement dated December 18, 2015 to the Summary Prospectus dated November 3, 2015, as supplemented This Supplement to the Summary Prospectus supersedes and replaces the Supplement to the Summary Prospectus dated December 10, 2015. Effective December 18, 2015, the RevenueShares ETF Trust changed its name to the Oppenheimer Revenue Weighted ETF Trust. Therefore, all references to “RevenueShares ETF Trust” are hereby replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, all references to the Fund’s “Prior Fund Name” and “Prior CUSIP” are hereby replaced with the corresponding “New Fund Name” and “New CUSIP,” respectively, as set forth below: Ticker Prior Fund Name New Fund Name Prior CUSIP New CUSIP RWL RevenueShares Large Cap Fund Oppenheimer Large Cap Revenue ETF 68386C 104 Please retain this Supplement with your Summary Prospectus for future reference.
